Citation Nr: 0404752	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-07 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


REMAND

The veteran served on active duty from November 1964 to 
October 1968

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 RO decision which denied service 
connection for a low back disability.  The Board remanded the 
case for a Travel Board hearing in April 2003, and such 
hearing was held in September 2003.

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

During his active duty in the Air Force, the veteran was a 
medical services specialist.  His service medical records 
show that in February 1967 he was seen for a complaint of low 
back pain radiating into a buttock, and this occurred after 
lifting a patient.  The impression at that time was acute 
lumbar strain, and an X-ray of the low back was normal.  The 
examiner commented that the episode could represent early 
disc pathology, although such was doubted.  The service 
separation examination in September 1968 noted the spine was 
normal.

The earliest post-service medical records in the claims 
folder show that the veteran underwent a laminectomy and 
discectomy at L5 in May 1987.  X-rays in April 2003 noted 
degenerative changes of the L4-L5 and L5-S1.  

The veteran has referred to other post-service treatment, and 
an effort should be made to obtain the related medical 
records.  For example, he has refered to treatment by a 
chiropractor, Dr. Jacobs, in the years after service.  The 
first post-service treatment report of record is from 
University Community Hospital and is dated May 12, 1987, and 
this record mentions that the veteran had been on bed rest 
for the previous three weeks.  The May 12, 1987 treatment 
report also notes that he had a CT scan at Bartow Memorial 
Hospital on May 4, 1987.  In a June 2003 statement, the 
veteran reported receiving treatment from R. Anderson, D.O. 
and from a VA physician ("Dr. Ahmed").  The RO, with the 
assistance of the veteran, should attempt to obtain these and 
any other post-service treatment records.  

The veteran also requests a VA examination, and the Board 
finds that such is warranted under the circumstances of this 
case.

Accordingly, the case is remanded for the following:  

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of VA and non-VA treatment for a 
back disorder since his military service, 
especially from the time of his release 
from active duty in 1968 until the time 
of back surgery in 1987.  After obtaining 
any necessary records-release forms, the 
RO should obtain copies of the related 
medical records which are not already on 
file.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the nature and etiology of his 
current low back disorder.  The claims 
folder must be provided to and reviewed 
by the examiner.  Based on examination 
findings, review of historical records, 
and medical principles, the doctor should 
provide a medical opinion, with adequate 
rationale, as to the approximate date of 
onset and etiology of the veteran's 
current low back condition, including any 
relationship to findings shown in the 
service medical records.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for a low back 
disability.  If the claim remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

